DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Fig. 15, and an IPG in the reply filed on 9/24/2020 is acknowledged.
Claims 2, 9, and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2020.
Response to Arguments
Applicant’s amendments filed 10/25/2021 merit new grounds for rejection in view of John (U.S. Patent Application Publication No. 2007/0142874). 
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-11, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (WIPO International Application No. WO 2012/155186 A1, a copy of which is provided by Applicant in the IDS dated 5/29/19 as Cite No. 1 under Foreign Patent Documents) hereinafter referred to as Parker; in view of John (U.S. Patent Application Publication No. 2007/0142874,) hereinafter referred to as John. 
Regarding claim 1, Parker teaches a neuromodulation system (p. 1 lines 15-20 SCS system) comprising: 
a first device (Fig. 1) configured to control a plurality of electrodes configured to be implanted in a patient, wherein each electrode is configurable to provide electrical stimulation to the patient’s neural tissue and/or to sense neural responses in the patient’s tissue (p. 5, lines 7-8, electrode array 120, electrodes 122 selectable as stimulus or sensing) comprises a microcontroller and a non-transitory computer-readable medium comprising instructions configured to cause the microcontroller (controller 110) to: 

receive signals from a second one or more of the electrodes (p. 7, lines 5-12), the signals indicative of a neural response (p. 5, lines 10-14) sensed at the second one or more electrodes (p. 5, lines 7-8, electrode array 120, electrodes 122 selectably as stimulus or sensing and p. 5, lines 15-19 for one exemplary arrangement), 
determine a time interval between the issuing of the first waveforms and an arrival of the sensed neural response at the second one or more electrodes (p. 7, lines 1-17), and 
based on the determined time interval, trigger one or more secondary stimulus electrodes to issue second waveforms to the patient's neural tissue (general summary of using ECAP to determine a priming pulse on p. 6, lines 4-7).
Parker further teaches determining the timing of each delivered stimulus, including the pre-pulse, based on the received signal features (p. 6, lines 4-7).
Parker does not teach determining whether or not to issue the second waveforms at a third one or more electrodes based on at least one feature of the sensed neural signals. Notably, the stimulation waveforms in claim 1 are not particularly claimed as pre-pulse, stimulation, or post-pulse, so the BRI may include any of these for the first and second waveforms.
Attention is drawn to the John reference, which teaches a spinal cord stimulation system comprising electrodes configured to deliver stimulus (¶[0041]) and detect response to stimulus (¶[0047] “sensing and stimulation” SEST with electrodes), where 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stimulus waveforms of Parker to include a concurrent sensing and stimulation modification algorithm, as taught by John, because John teaches that it allows the stimulation signals to be adjusted to compensate for in vivo tissue characteristics so that the provided stimulation more closely aligns with the desired stimulation (John ¶[0062]).
Regarding claim 3, Parker, as modified by John, teaches the neuromodulation system of claim 1.
Parker further teaches wherein the third one or more electrodes includes at least one of the sensing electrodes (p. 5, lines 7-8, electrode array 120, electrodes 122 selectably as stimulus or sensing and p. 5, lines 15-19 for one exemplary arrangement).
Regarding claim 4, Parker, as modified by John, teaches the neuromodulation system of claim 1.
Parker further teaches wherein the second waveforms comprise a pre-pulse component (general summary of using ECAP to determine a priming pulse on p. 6, lines 4-7, also p. 7 lines 19-end).
Regarding claim 5, Parker, as modified by John, teaches the neuromodulation system of claim 4.

Moffitt further teaches that the pulses delivered may be coordinated to be simultaneous or separate depending on the electrodes used to deliver the stimulus (col. 15, lines 3-29).
Regarding claim 6, Parker, as modified by John, teaches the neuromodulation system of claim 5.
Parker further teaches wherein the pre-pulse component suppresses the neural response (p. 8, lines 15-19 anodic blocking or increasing efficiency).
Regarding claim 7, Parker, as modified by John, teaches the neuromodulation system of claim 5.
Parker further teaches wherein the pre-pulse component enhances the neural response (p. 8, lines 15-19 anodic blocking or increasing efficiency).
Regarding claim 8, Parker, as modified by John, teaches the neuromodulation system of claim 1.
Parker further teaches wherein the first device is an implantable pulse generator (p. 1, line 20 IPG).
Regarding claim 10, Parker, as modified by John, teaches the neuromodulation system of claim 1.
Parker further teaches, wherein the first one or more electrodes and the second one or more electrodes are comprised within percutaneous leads (implanted device p. 5, lines 5-9 and Fig. 1).
Regarding claim 11, Parker, as modified by John, teaches the neuromodulation system of claim 10.
Parker further teaches wherein the first one or more electrodes and the second one or more electrodes are comprised within the same percutaneous lead (Fig. 1, e.g.).
Regarding claims 14, 16-20, the claims are directed to a non-transitory computer-readable medium comprising instructions for substantially the same system as claims 1 and 3-7 and are rejected under substantially the same sections of Parker and John.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and John as applied to claims 1 and 10 above, and further in view of Hershey (U.S. Patent Application Publication No. 2014/0005752,) hereinafter referred to as Hershey.
Regarding claim 12, Parker, as modified by Moffitt, teaches the neuromodulation system of claim 10.
Parker fails to teach the electrodes distrusted over a plurality of leads.
Attention is drawn to the Hershey reference, which teaches an embodiment of an IPG comprising electrodes distributed over a plurality of percutaneous leads (¶[0039]).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the IPG of Parker to comprise a plurality of leads for the electrodes, because the modification would have had a reasonable expectation of success, it appears to be the result of routine optimization, and courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13, Parker, as modified by John, teaches the neuromodulation system of claim 1.
Parker fails to specifically teach paddle leads.
Attention is drawn to the John reference, which teaches an embodiment of an IPG comprising electrodes in a paddle lead.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the IPG of Parker to comprise paddle leads for the electrodes, because Hershey teaches that a surgical paddle facilitates placement in multiple body areas, and the increased surface area reduces energy consumption (Hershey ¶[0040]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792   

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792